DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1, Figs. 1-3, claims 1-3, 5-17 and 19-20 in the reply filed on May 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). Claims 4 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim.

Priority
This application is a divisional of U.S. Patent Application No. 16/733,655, filed on January 3, 2020, now U.S. Patent No. 11,259,813, which claims the benefit of U.S. Provisional Patent Application No. 62/815,632, filed on March 8, 2019.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)       the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)       the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)       the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an input element” in claim 1 (ln 5). In paragraph [0017] of the specification of the present application, Applicant discloses “The device 10 further comprises an activator 28 configured to activate the compressed gas canister 14 and/or actuate the compressed the gas canister 14. The activator 28 may be, for example, a mechanism that pierces the gas canister 14 to release the compressed gas, a controllable valve that is opened through a user input such as a button, switch or the like to release the compressed gas, or any other known mechanism for controlling the flow of gas from a reservoir.”
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3 and 13-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oepen (US 2012/0209317).

 Referring to claim 1, Oepen discloses a bleeding control device (para [0080], para [0140]-[0149] and Figs. 1A-1B and 9A) comprising: 
an outer storage container housing (Figs. 1A-1B and 9A. In paragraph [0079] Oepen discloses that handle 12 of the embodiment as shown in Figs. 1A-1B can be used with the embodiment as shown in Fig. 9A or other embodiments. Handle 12 (Figs. 1A-1B), sheath 302 and sheath cover 360 (Fig. 9A) have been interpreted as the outer storage container housing); 
a compressed gas canister arranged within the outer storage container housing (para [0059]: “the drive system can be pressure based and can use a gas (e.g., air, oxygen, nitrogen, carbon dioxide, etc.) at an elevated pressure to provide a force to push the closure element or provide power for other aspects of the medical device. The pressure based drive system can use a pressure cartridge and plunger mechanism, for example.” Para [0141]: “The driver 320 can be a pump, motor, and pressure-increasing fixtures, pressurizer, compressor, or the like that can increase the pressure of a gas, such as air, oxygen, nitrogen, or the like. The drive transmission 330 can be tank, container, or the like that can receive an increase in pressure from the driver 320. The drive transmission 330 can be a tank that includes an internal pressure chamber 332 that is configured for retaining elevated pressures that are sufficient to drive the drive shafts 318 so as to deliver a closure element 370 into a vessel wall.”);
wound blocking content arranged within the outer storage container housing (closure element 370 (Fig. 9A) for closing an opening in a blood vessel to stop the bleeding, para [0140]); and 
an input element configured to activate the compressed air canister to deploy the wound blocking content from the outer storage container housing (para [0140]: “the button pad 344 can be manipulated by an operator of the device 300 in order to provide instruction data to the controller 346 that causes power to be transferred from the power source 340 to the drive system 315 for operation of the device 300.” Para [0142]: “In operation, the drive system controller 321 can receive instructions from the controller 346 so as to operate the drive system 315. The driver 320 can then cause an increase in pressure to be achieved, and the increased pressure can be transferred through the coupling 323 to the transmissions 300. The drive system controller 321 can receive and provide information, instructions, data, or the like with the controller 346.”)

 Referring to claim 2, Oepen discloses the bleeding control device according to claim 1, further comprising a piston 350 (Fig. 9A) movably arranged within the outer storage container housing, wherein the compressed gas canister, when activated, is configured to move the piston to deploy the wound blocking content from the outer storage container housing (para [0149]: “the drive system 315 can be configured to use pressure to drive the drive shaft 318 distally so that the drive collar 350 delivers the closure element 370 into a vessel wall to close an opening therein.”)

Referring to claim 3, Oepen discloses the bleeding control device according to claim 1, wherein the wound blocking content 370 comprises a hemostatic material (para [0151]: “the closure element can be coated with a polymer /drug coating so that a drug can aid in closing and sealing the opening in the blood vessel, such as a hemostatic drug. Also, a drug can be used for treating complications or infections.”)

Referring to claim 13, Oepen discloses the bleeding control device according to claim 1, wherein the compressed gas canister contains pressurized air or other gas. (para [0141]: “The driver 320 can be a pump, motor, and pressure-increasing fixtures, pressurizer, compressor, or the like that can increase the pressure of a gas, such as air, oxygen, nitrogen, or the like. The drive transmission 330 can be tank, container, or the like that can receive an increase in pressure from the driver 320.”)

Referring to claim 14, Oepen discloses the bleeding control device according to claim 1, wherein the input element is an activator or an adjustable control (para [0140]: “the button pad 344 can be manipulated by an operator of the device 300 in order to provide instruction data to the controller 346 that causes power to be transferred from the power source 340 to the drive system 315 for operation of the device 300.” Para [0142]: “In operation, the drive system controller 321 can receive instructions from the controller 346 so as to operate the drive system 315. The driver 320 can then cause an increase in pressure to be achieved, and the increased pressure can be transferred through the coupling 323 to the transmissions 300. The drive system controller 321 can receive and provide information, instructions, data, or the like with the controller 346.”)

Referring to claim 15, Oepen discloses the bleeding control device according to claim 2, further comprising a stop 366 (Fig. 9A) configured to prevent the piston 350 from moving beyond the stop in a longitudinal direction of the outer storage container housing (para [0116]: “The distal end 106 of the lumen 112 can include stoppers 166 that are configured for stopping the distal movement of the drive collar 150.” Para [0139]: “The stoppers 266 are shown to interact with the collar stabilizer 250; however, the stoppers 266 can be configured to interact with the drive collar 250. As the drive collar 250 is stopped at the end of the lumen 212 and carrier shaft 216, the closure element 270 can be released from the sheath 202.” Reference number 366 as shown in Fig. 9A is not disclosed, however, one of ordinary skill in the art will understand that feature 366 is a stoppers for stopping the distal movement of the drive collar 350.)

Referring to claim 16, Oepen discloses the bleeding control device comprising:
an outer storage container housing (see rejection of claim 1); 
a compressed gas canister connected to the outer storage container housing (see rejection of claim 1); 
wound blocking content arranged within the outer storage container housing (rejection of claim 1 above); and 
a valve 325 (Fig. 9A) configured to determine an opening degree of the compressed air canister (para [0140]-[0141]).

Referring to claim 17, Oepen discloses the bleeding control device according to claim 16, wherein the compressed air canister causes the wound blocking content to deploy from the outer storage container housing when the opening degree of the compressed air canister is at a predetermined opening degree (para [0141]: “a tank that includes an internal pressure chamber 332 that is configured for retaining elevated pressures that are sufficient to drive the drive shafts 318 so as to deliver a closure element 370 into a vessel wall.” The elevated pressures that are sufficient to drive the drive shafts has been interpreted as a predetermined opening degree of valve 325.)

Allowable Subject Matter
Claims 5-12 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TUAN V NGUYEN/Primary Examiner, Art Unit 3771